People v Jamison (2016 NY Slip Op 08550)





People v Jamison


2016 NY Slip Op 08550


Decided on December 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2016-06352

[*1]People of State of New York, respondent,
vLarry Jamison, appellant.


Lynn W. L. Fahey, New York, NY (Jenin Younes of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove, Anthea H. Bruffee, and Arieh Schulman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Brennan, J.), dated December 2, 2015, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant challenges the assessment of 10 points for allegedly unsatisfactory behavior while confined. However, he acknowledges that even if this argument were sustained, his total points assessment would be 135 points, rendering him presumptively a level three sex offender (see People v Howell, 82 AD3d 857).
The defendant also contends that he was entitled to a downward departure from his presumptive risk level based upon his age. The Supreme Court, in its discretion, may grant a downward departure only where the defendant identifies a mitigating circumstance of a kind or to a degree not adequately taken into account by the risk assessment instrument and establishes its existence by a preponderance of the evidence (see People v Gillotti, 23 NY3d 841, 861-862). Here, the Supreme Court providently exercised its discretion in denying the defendant a downward departure from his presumptive risk level based upon his age (see People v Vegh, 134 AD3d 1084; People v Torres, 124 AD3d 744, 746).
The defendant's remaining contentions are without merit.
Accordingly, the defendant was properly designated a level three sex offender.
HALL, J.P., HINDS-RADIX, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court